WETHERELL, J.,
concurring.
I agree that the petition seeking review of the order denying the claimant’s motion to determine his competency must be dismissed because the claimant did not establish the irreparable harm necessary for certiorari review. See F.T.M.I. Operator, LLC v. Limith, 140 So.3d 1065, 1067 (Fla. 1st DCA 2014). However, in my view, even if the claimant had established the requisite irreparable harm, the petition would have been denied because the record establishes that the judge of compensation claims (JCC) applied the correct law and reasonably based her finding that the claimant failed to prove that he was incompetent on the overwhelming evidence that *476the claimant was malingering and feigning his mental condition. The argument to the contrary in the petition is, in my view, nothing more than a thinly-veiled request for this court to reweigh the evidence presented to the JCC. That, however, is not the proper function of this court, particularly in an extraordinary writ proceeding.
With these additional observations, I concur in the disposition of this case.